PER CURIAM:
Robert Ruhe seeks to appeal the district court’s order denying his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Ruhe, Nos. CR-96-3; CA-00-188-1 (N.D.W.Va. Feb. 28, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.